DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
       Rejection under 35 U.S.C. § 112(b)
	Applicant argues:
	“…Specifically, by virtue of its dependence from claim 5, claim 6 expressly requires the effective area of light in the LP01 mode propagating through the core to be greater than or equal to 200 pm2 and less than or equal to 400 pm2. Thus, Applicant believes no correction is required. Accordingly, withdrawal of this rejection is respectfully requested…”
	The Examiner agrees that this argument clarifies the interpretation of claim 6 as it modifies claim 5. 
	As a result, the rejection under 35 U.S.C. § 112(b) is withdrawn.
					Rejections under 35 U.S.C. § 103
	Applicant’s arguments filed 4/15/2021 are convincing.
	In particular, Applicant argues:
	“…Because Dneff is merely a unitless difference between two refractive indices, the values in TABLE 3 of Sillard are not percentages as contended by the Examiner. Even assuming arguendo that the values of TABLE 3 were converted from scientific notation to a percentage, the values for LP01 and LP21 still contradict independent claim 1. Specifically, 8.50xl0"3 = 0.0085 or 0.85% for LP01 and 4.01x10" 3 = 0.00401 or 0.401% for LP21, which fails to satisfy the above limitations (i.e., Aneff > 0.05% for LP01 and Aneff < 0.05% for LP21). Furthermore, even assuming arguendo that the values of TABLE 3 were relative effective refractive index values as a percentage, as contended by the Examiner, the values for LP01 and LP21 would still contradict independent claim 1. Specifically, 8.50x10-3 is 0.0085% for LP01 and 4.01x10-3 is 0.00401% for LP21, which also fails to satisfy the above limitations…”

	This argument establishes that the cited prior art does not teach all dimensional limitations set forth by claim 1, thus rendering it allowable, when these limitations are taken in entire context.
	Claims 2-11 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645